DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claims 9 and 11 are a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “relatively lower impedance” and “relatively higher impedance” is rendered indefinite by the usage of the term “relatively”. For the purposes of further examination, the claims are being interpreted without the term “relatively”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Van Brocklin et al. (WO 2013/062516 A1) (hereinafter Brocklin).
Regarding claim 1, Brocklin teaches a fluid particle concentration detection device [fluid identification module 37 and sensor unit 15, which identify a characteristic of the fluid such as a concentration of ions in the fluid] (Para [0029], see Fig. 3), comprising: 
at least one electrode [sensor plate 15a] disposed within a fluidic passageway [channel 14 and/or ejection chamber 11] of a fluidic die [fluid ejection device 100, 200] (Para [0019-0020, 0033], see Figs. 1 and 2A); and 
control circuitry [21] to activate the electrode within the fluidic die [generator unit may supply multi-frequency excitation signal to sensor unit 55, which may transmit the signal from the sensor plate 15a through the fluid] (Para [0032]), 
wherein an impedance sensed at the electrode corresponds to a particle concentration within the fluid [identify a characteristic of the fluid based on at least one detected impedance value; characteristic such as concentration of ions in the fluid, or the like] (Para [0029, 0032]).
Regarding claim 2, Brocklin as applied to claim 1 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid ejection chamber [ejection chamber 11] (Para [0019], see Figs. 1-2).
3, Brocklin as applied to claim 1 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid channel [channel 14] (Para [0032], see Fig. 5A).
Regarding claim 4, Brocklin as applied to claim 1 above teaches the claimed invention, in addition to wherein the fluidic die is a fluid ejection die [fluid ejection device 100, 200] (Para [0019]).
Regarding claim 5, Brocklin as applied to claim 1 above teaches the claimed invention, in addition to wherein an impedance sensed by the electrode correlates with the particle concentration within the fluid [identify a characteristic of the fluid based on at least one detected impedance value; characteristic such as concentration of ions in the fluid, or the like] (Para [0029, 0032]).

Regarding claim 6, Brocklin teaches a fluidic device (see Abstract), comprising:
a fluid reservoir for storing a volume of fluid [fluid supply chamber 10] (Para [0019], see Fig. 1);
a fluidic die fluidically coupled to the fluid reservoir [fluid ejection device 100 including the fluid supply chamber 10] (Para [0019], see Fig. 1);
an electrode [sensor plate 15a] disposed within a fluidic passageway of the fluidic die [channel 14 and/or ejection chamber 11] (Para [0019-0020, 0033], see Figs. 1 and 2A); and
control circuitry [21] to activate the electrode within the fluidic die [generator unit may supply multi-frequency excitation signal to sensor unit 55, which may transmit the signal from the sensor plate 15a through the fluid] (Para [0032]), 

Regarding claim 7, Brocklin as applied to claim 6 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid ejection chamber [ejection chamber 11] (Para [0019], see Figs. 1-2).
Regarding claim 8, Brocklin as applied to claim 6 above teaches the claimed invention, in addition to wherein the fluidic passageway is a fluid channel [channel 14] (Para [0032], see Fig. 5A).

Regarding claim 10, Brocklin teaches a method of detecting fluid particle concentration (Para [0029, 0032]), comprising:
providing a current to an electrode [sensor plate 15a] disposed within a fluidic passageway [channel 14 and/or ejection chamber 11] of a fluidic die [fluid ejection device 100, 200], the current being forced into a fluid [fluid f] within the fluidic die (Para [0021, 0032]);
sensing an impedance at the electrode (Para [0022]); and
determining a fluid particle concentration level of the fluid based on the sensed impedance [identify a characteristic of the fluid based on at least one detected impedance value; characteristic such as concentration of ions in the fluid, or the like] (Para [0029, 0032]).
14, Brocklin as applied to claim 10 above teaches the claimed invention, in addition to wherein the method is performed during a quiescent period of the fluidic die (Para [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brocklin, as applied to claims 6 and 10 above, and further in view of Weidner et al. (EP 2952481 A1) (hereinafter Weidner).
As best understood regarding claims 9 and 11, Brocklin as applied to claims 6 and 10 above teaches the claimed invention, except for wherein a lower impedance corresponds to a higher particle concentration within the fluid; and a higher impedance corresponds to a lower particle concentration within the fluid. Weidner teaches monitoring of ion concentrations in fluid by utilizing an inversely proportional relationship between a measured value and the concentration of components desired to be monitored (Para [0043-0044], see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brocklin with Weidner such that a lower impedance corresponds to a higher particle concentration within the fluid; and a higher impedance corresponds to a lower particle concentration within the fluid in order to monitor the particle concentration.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brocklin, as applied to claim 10 above, and further in view of Nagashima (US 2007/0076025 A1) (hereinafter Nagashima).
Regarding claims 12 and 15, Brocklin as applied to claim 10 above teaches the claimed invention, except for the method further comprising determining if the fluid particle concentration level is below a threshold; and in response to a determination that the fluid particle concentration is below the threshold, performing at least one process to increase the fluid concentration level, the at least one process comprising a micro-recirculation of the fluid within the fluidic passageway, a macro-recirculation of the fluid within the fluidic passageway, a spitting operation, an adjustment of a backpressure of the fluid to pull a meniscus of the fluid into the fluidic passageway, a wiping an orifice plate of the fluidic die, or combinations thereof. 

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Brocklin with Nagashima such that the method further comprises determining if the concentration level is below a threshold; and in response to a determination that the concentration is below the threshold, performing at least one process to increase the fluid concentration level, the at least one process comprising a micro-recirculation of the fluid within the fluidic passageway, a macro-recirculation of the fluid within the fluidic passageway, a spitting operation, an adjustment of a backpressure of the fluid to pull a meniscus of the fluid into the fluidic passageway, a wiping an orifice plate of the fluidic die, or combinations thereof, in order to control the viscosity of ink in the ejection apparatus.
	Regarding claim 13, Brocklin in view of Nagashima, as applied to claim 12 above teaches the claimed invention, except for comprising, in response to a determination 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861